Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

Claim 1-2, 4-12, 14-20 are allowed.
The case is in the similar scope as the parent application 16/582,859 which was allowed on 12/15/2020 (now is US Patent No. US 10,984,571 B2). The following is the examiner’s statement of reasons for allowance:
Regarding independent Claims 1, 11, the prior art of record, specifically the prior art Holz teaches displaying and transition object in between different realities. The prior art Rouvinez teaches monitoring user body movement and comfortness when transitioning object in between different realities. Additional prior arts Finocchio teaches changing the position of the object in different environment by tracking the detection of shock detected during transition between different environments. However, none of the prior art cited alone or in combination provides motivation to teach when monitoring and transitioning object between different reality ascertain probability of transition in response to said probability of shock when user transitioning between different reality environments exceeding threshold value. Therefore, applicant's argument is persuasive.
Regarding dependent Claims 2-10, 12-20, they are allowable due to their dependency to the independent Claims 1, 11 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUJANG TSWEI whose telephone number is (571)272-6669. The examiner can normally be reached 8:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YuJang Tswei/Primary Examiner, Art Unit 2619